Exhibit 10.21
FIRST AMENDMENT TO DEED OF LEASE
     THIS FIRST AMENDMENT TO DEED OF LEASE (this “First Amendment”) is made this
30th day of November, 2006 (the “Effective Date”), by and between ACP/2300
CORPORATE PARK OWNER, LLC, a Delaware limited liability company (“Landlord”),
and K12 INC., a Delaware corporation (“Tenant”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Deed of Lease dated December 7, 2005 (the
“Original Lease”), ACP/2300 Corporate Park Drive, LLC (“Original Landlord”)
leased to Tenant, and Tenant leased from Original Landlord, approximately 35,740
rentable square feet of office space (the “Original Premises”) comprising a
portion of the first (1st) floor and the entire second (2nd) floor of the
building located at 2300 Corporate Park Drive, Herndon, Virginia (the
“Building”);
     WHEREAS, Landlord has purchased the Building from Original Landlord and has
succeeded to the interest of Original Landlord under the Original Lease; and
     WHEREAS, Landlord and Tenant desire to amend the Original Lease to provide
for the demise to Tenant of the Expansion Space (hereinafter defined), upon the
terms and conditions set forth in this First Amendment.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration and of the mutual agreements hereinafter set forth, it is
hereby mutually agreed as follows:
     1. Incorporation of Recitals. The foregoing recitals are hereby
incorporated in this First Amendment and made a part hereof by this reference.
     2. Definitions. All capitalized terms used in this First Amendment shall
have the meanings ascribed thereto in the Original Lease, unless otherwise
defined herein. As used herein and in the Original Lease: (a) the term “Lease”
shall mean the Original Lease, as amended by this First Amendment; and (b) from
and after the Expansion Space Commencement Date (hereinafter defined), the term
“Premises” shall mean the Original Premises together with the Expansion Space.
     3. Expansion Space. Subject to the terms and conditions set forth herein,
Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, for a
term beginning on the Expansion Space Commencement Date and ending on April 30,
2013 (i.e. the “Lease Expiration Date” under the Original Lease), 6,930 rentable
square feet of office space located on the fourth (4th) floor of the Building,
as shown on the attached Exhibit A (the “Expansion Space”). As of the Expansion
Space Commencement Date, the aggregate number of rentable square feet demised to
Tenant under the Lease (consisting of the Original Premises and the Expansion
Space) shall be 42,670.
     4. Improvements to the Expansion Space.
          A. Landlord shall deliver the Expansion Space to Tenant in its “as-is”
condition (broom clean and free of all furniture and work stations) and Landlord
shall have no obligation to perform, or, except as expressly set forth in this
Paragraph 4, pay for, any work, improvements or alterations in or to the
Expansion Space in connection with this First Amendment or otherwise.
Notwithstanding the foregoing, and provided that Tenant is not then in default
under the Lease, Landlord shall provide Tenant with a refurbishment allowance of
Fifty-One Thousand Nine Hundred Seventy-Five Dollars ($51,975.00) (or Seven and
50/100 Dollars ($7.50) per rentable square foot of the Expansion Space) (the
“Refurbishment Allowance”) to pay for costs and expenses incurred by Tenant in
connection with the design and construction of improvements which Tenant desires
to undertake in and to the Expansion Space (the “Expansion Space Improvements”),
which costs and expenses shall include the

     
 
  HOLLAND & KNIGHT LLP

 



--------------------------------------------------------------------------------



 



costs of all space planning, architectural and engineering work related thereto,
all governmental and quasi-governmental approvals and permits required therefor,
any costs incurred by Landlord because of changes to the base Building or the
base Building systems, all construction costs, contractors’ overhead and profit,
Tenant’s construction management fees, insurance and other requirements, the
cost of Tenant’s telecommunications cabling and wiring installed in the
Expansion Space, the cost of Tenant’s initial furniture, fixtures and equipment
installed in the Expansion Space, and all other costs and expenses incurred in
connection with the Expansion Space Improvements. Disbursements of the
Refurbishment Allowance by Landlord (“Partial Payments”) shall be made on a
monthly basis, if requested in writing by Tenant, or, if not so requested, paid
out by Landlord upon completion of the Expansion Space Improvements, and the
satisfaction of the conditions set forth below, including the receipt by
Landlord of final lien waivers from all general contractors, subcontractors and
material suppliers who perform work or provide materials in connection
therewith. Each of Tenant’s requests for a Partial Payment (the “Draw Requests”)
shall be accompanied by (a) the general contractor’s application for payment
(including, if applicable, an architect’s certification thereof) setting forth a
detailed description of the work completed (including the percentage of the
total job which the work with respect to which the contractor seeks payment
represents) and the total cost of such work; (b) invoices for design,
architectural or permit costs incurred by Tenant; (c) a written approval by
Tenant and its architect of the contractor’s application of payment and the work
performed by the contractor(s); and (d) partial lien waivers (or, with respect
to the final Draw Request, final lien waivers) and releases of mechanic’s and
materialmen’s liens from the general contractor, subcontractors and material
suppliers providing work or services in or to the Expansion Space. The Landlord
shall make Partial Payments of the Refurbishment Allowance within thirty
(30) days after receipt of a Draw Request from Tenant, provided that such Draw
Request is accompanied by all applicable information and documentation set forth
in (a)-(d), above. The Tenant’s final Draw Request shall include a certificate
of substantial completion prepared by Tenant’s architect and shall also include
all applicable final lien waivers. Prior to undertaking any Expansion Space
Improvements in the Expansion Space, Tenant shall submit to Landlord for its
approval full working drawings (the “Working Drawings”) depicting all Expansion
Space Improvements which Tenant desires to install in the Expansion Space, which
Working Drawings shall satisfy the requirements set forth for the “Tenant’s
Plans” pursuant to Exhibit B attached to the Original Lease (captioned, “Work
Agreement”). All Working Drawings depicting the Expansion Space Improvements to
be constructed in or to the Expansion Space shall be subject to approval by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed, except if Landlord determines that any proposed Expansion Space
Improvement depicted therein will alter or affect the structural elements of the
Building or any of the systems therein, in which event Landlord’s approval may
be withheld in its sole discretion with respect to such improvements. The
Expansion Space Improvements shall be constructed (1) in a good and workmanlike
manner, (2) in strict accordance with the terms and conditions of the Original
Lease, including but not limited to the terms and conditions of Section 8
thereof and (3) by licensed contractor(s) approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. Any portion
of the Refurbishment Allowance with respect to which Tenant fails to submit to
Landlord a Draw Request within six (6) months after the Expansion Space Rent
Commencement Date (hereinafter defined) shall be retained by Landlord.
          B. In the event that Tenant notifies Landlord in writing, on or before
the date which is thirty (30) days prior to the Expansion Space Rent
Commencement Date, that Tenant wishes to increase the Refurbishment Allowance,
and Tenant specifies in such notice the amount of such proposed increase, which
increase shall not exceed the Maximum Increase Amount (hereinafter defined), and
evidences to Landlord’s reasonable satisfaction that the cost of undertaking the
Expansion Space Improvements exceeds the Refurbishment Allowance by the
approximate amount of the Excess Cost Allowance (hereinafter defined) requested
by Tenant, then Landlord shall make available to Tenant an additional tenant
improvement allowance (the “Excess Cost Allowance”) in the amount requested by
Tenant, provided that the Excess Cost Allowance shall not exceed the Maximum
Increase Amount. As used herein, the term “Maximum Increase Amount” means the
sum of Fifty-One Thousand Nine Hundred Seventy-Five Dollars ($51,975.00) (or
Seven and 50/100 Dollars ($7.50) per rentable square foot of the Expansion
Space). The Excess Cost Allowance shall be paid out by the Landlord in
accordance with the
HOLLAND & KNIGHT LLP

Page 2



--------------------------------------------------------------------------------



 



provisions of Paragraph 4(A), above. Tenant shall repay to Landlord the amount
of the Excess Cost Allowance over the Expansion Space Term (hereinafter
defined), beginning on the Expansion Space Rent Commencement Date, in equal
monthly installments in the amount necessary to fully repay to Landlord the
Excess Cost Allowance, with interest at the rate of nine percent (9%) per annum,
compounded monthly on a constant collection basis, on the outstanding amount
thereof, as though the Excess Cost Allowance were a loan made by Landlord to
Tenant on the Expansion Space Rent Commencement Date. Such equal monthly
installments shall be considered Additional Rent under the Lease and shall be
paid together with, and in the same manner as, Expansion Space Annual Base Rent
(hereinafter defined) payable by Tenant pursuant to Paragraph 6, below, provided
that such installments shall not be subject to the annual escalations applicable
to Expansion Space Annual Base Rent. Upon any termination of the Lease, Tenant
shall be immediately obligated to repay to Landlord the entire amount of the
Excess Cost Allowance that has not previously been repaid, plus any accrued and
unpaid interest thereon, and such obligation shall survive any such termination.
As an example of the foregoing, assuming that the Excess Cost Allowance were
$10,000.00, the monthly amortized amount of Additional Rent payable by Tenant
with respect thereto would be approximately $176.58.
     5. Expansion Space Term.
          A. The Term with respect to the demise of the Expansion Space to
Tenant (the “Expansion Space Term”) shall commence on the Expansion Space
Commencement Date and shall expire on April 30, 2013, unless earlier terminated
in accordance with the terms and provisions of the Lease. As used herein, the
term “Expansion Space Commencement Date” shall mean the date on which Landlord
delivers the Expansion Space to Tenant, which date is currently anticipated to
occur on or about January 1, 2007. From and after the Expansion Space
Commencement Date, and provided that Tenant is in compliance with all of
Tenant’s insurance requirements with respect to the Expansion Space as set forth
in the Lease, Tenant shall have access to the Expansion Space and Tenant may use
the Expansion Space for the use set forth in Section 6.a of the Original Lease.
Notwithstanding anything to the contrary contained herein, in the event that the
Expansion Space Commencement Date has not occurred on or before July 1, 2007,
subject to a day-for-day extension for matters of Force Majeure, Tenant shall
have the right, but not the obligation, to terminate this First Amendment upon
ten (10) business days prior written notice to Landlord, in which event this
First Amendment shall be null and void and of no further force or effect;
provided that if Landlord delivers the Expansion Space to Tenant during such ten
(10) business day period, this First Amendment shall not terminate and shall
continue in full force and effect in accordance with its terms.
          B. Reference is made to the form of Declaration of Expansion Space
Commencement Date (the “Declaration”) attached hereto as
Exhibit B. After the Expansion Space Commencement Date, Landlord shall complete
the Declaration and deliver the completed Declaration to Tenant. Within ten
(10) days after Tenant receives the completed Declaration from Landlord, Tenant
shall execute and return the Declaration to Landlord to confirm the Expansion
Space Commencement Date, the Expansion Space Rent Commencement Date (hereinafter
defined) and the actual number of rentable square feet in the Expansion Space.
Failure to execute the Declaration shall not affect the commencement or
expiration of the Expansion Space Term. As used herein, the term “Expansion
Space Rent Commencement Date” shall mean the date that is ninety (90) days after
the Expansion Space Commencement Date (i.e. if the Expansion Space Commencement
Date occurs on January 1, 2007, the Expansion Space Rent Commencement Date shall
occur on April 1, 2007).
     6. Expansion Space Annual Base Rent. Commencing on the Expansion Space Rent
Commencement Date, and thereafter on the first day of each and every calendar
month during the Expansion Space Term, Tenant shall pay Landlord Annual Base
Rent for the Expansion Space only (“Expansion Space Annual Base Rent”) in the
following amounts, in equal monthly installments (“Expansion Space Monthly Base
Rent”), in advance, as follows:
HOLLAND & KNIGHT LLP

Page 3



--------------------------------------------------------------------------------



 



                              Expansion Space           Expansion Space    
Annual Base Rent Per   Expansion Space   Monthly Base Period   Square Foot  
Annual Base Rent   Rent
Expansion Space Rent Commencement Date -4/30/08
  $ 31.50     $ 218,295.00 *   $ 18,191.25  
5/1/08-4/30/09
  $ 32.29     $ 223,769.76     $ 18,647.48  
5/1/09-4/30/10
  $ 33.09     $ 229,313.76     $ 19,109.48  
5/1/10-4/30/11
  $ 33.92     $ 235,065.60     $ 19,588.80  
5/1/11-4/30/12
  $ 34.77     $ 240,956.16     $ 20,079.68  
5/1/12-4/30/13
  $ 35.64     $ 246,985.20     $ 20,582.10  

 

*    [on an annualized basis]

Tenant shall pay Landlord Expansion Space Annual Base Rent in accordance with
the terms and conditions of Section 4 of the Original Lease (captioned, “Rent”).
Tenant hereby expressly acknowledges and agrees that any delay by Tenant in
completing the Expansion Space Improvements shall not delay or otherwise affect
the Expansion Space Rent Commencement Date or Tenant’s obligation to pay
Landlord Expansion Space Annual Base Rent from and after such date.
     7. Additional Rent Attributable to Expansion Space.
          A. Commencing on January 1, 2008, for each calendar year during the
Expansion Space Term in which the amount of Operating Expenses exceeds the
amount of Operating Expenses for the E.S. Base Year (hereinafter defined),
Tenant shall pay Landlord Tenant’s E.S. Pro Rata Share (Operating Expenses)
(hereinafter defined) of the amount by which the amount of Operating Expenses
for such calendar year exceeds the amount of Operating Expenses incurred by
Landlord in the E.S. Base Year, in accordance with the terms and conditions of
Section 4 of the Original Lease.
          B. Commencing on January 1, 2008, for each calendar year during the
Expansion Space Term in which the amount of Real Estate Taxes exceeds the amount
of Real Estate Taxes for the E.S. Base Year, Tenant shall pay Landlord Tenant’s
E.S. Pro Rata Share (Real Estate Taxes) (hereinafter defined) of the amount by
which the amount of Real Estate Taxes for such calendar year exceeds the amount
of Real Estate Taxes incurred by Landlord in the E.S. Base Year, in accordance
with the terms and conditions of Section 4 of the Original Lease.
          C. Landlord and Tenant hereby acknowledge and agree that: (i)
“Tenant’s E.S. Pro Rata Share (Operating Expenses)” shall be 4.36%; (2)
“Tenant’s E.S. Pro Rata Share (Real Estate Taxes)” shall be 4.36%; and (3) the
“E.S. Base Year” shall be calendar year 2007.
     8. Tenant’s Continuing Obligations with Respect to the Original Premises.
Between the Effective Date and the Lease Expiration Date, Tenant shall continue
to pay Landlord: (i) all Annual Base Rent for the Original Premises in
accordance with the terms and conditions of Section 4 of the Original Lease;
(ii) Tenant’s Pro Rata Share (Operating Expenses) of increases in Operating
Expenses which are attributable to the Original Premises in accordance with the
term and conditions of Section 4 of the Original Lease; and (iii) Tenant’s Pro
Rata Share (Real Estate Taxes) of increases in Real Estate Taxes which are
attributable to the Original Premises in accordance with the terms and
conditions of Section 4 of the Original Lease.
     9. Parking. From and after the Expansion Space Rent Commencement Date,
Tenant shall be provided, without charge during the Expansion Space Term, an
additional twenty-eight (28) unreserved parking spaces located on Surface Lot
and/or the Parking Structure, as determined by Landlord in its sole discretion
(the “E.S. Additional Parking Spaces”). Tenant hereby expressly
HOLLAND & KNIGHT LLP

Page 4



--------------------------------------------------------------------------------



 



acknowledges and agrees that the terms of Section 26 of the Original Lease
(captioned, “Parking”) shall govern Tenant’s use of the E.S. Additional Parking
Spaces.
     10. Brokers. Landlord and Tenant recognize ACP Mid-Atlantic LLC, as
Landlord’s agent, and The Staubach Company — Northeast, Inc., as Tenant’s agent,
as the sole brokers (the “Brokers”) with respect to this First Amendment.
Landlord agrees to be responsible for the payment of any leasing commissions
owed to the Brokers in accordance with the terms of separate commission
agreements entered into between Landlord and each of the Brokers. Landlord and
Tenant each represent and warrant to the other that no other broker has been
employed in carrying on any negotiations relating to this First Amendment and
shall each indemnify and hold harmless the other from any claim for brokerage or
other commission arising from or out of any breach of the foregoing
representation and warranty.
     11. Additional Modification. As of the Expansion Space Commencement Date,
Section 34(d) of the Original Lease shall be deleted in its entirety and the
following language shall be inserted in lieu thereof as new Section 34(d) of the
Original Lease:
“d. From and after the Must-Take Space Commencement Date: (i) the aggregate
number of rentable square feet demised under the Lease shall be 70,422;
(ii) wherever the term “Premises” appears in the Lease, it is hereby deemed to
mean the entire 70,422 rentable square feet demised to Tenant; and
(iii) Tenant’s Pro Rata Share (Operating Expenses) and Tenant’s Pro Rata Share
(Real Estate Taxes) as set forth in Section 1.g, above, shall each be increased
to thirty-nine and ninety-six hundredths percent (39.96%). Tenant hereby
acknowledges and agrees that the Base Year with respect to the Must-Take Space
shall be calendar year 2006.”
     12. Counterpart Copies. This First Amendment may be executed in two (2) or
more counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this First
Amendment.
     13. Miscellaneous. This First Amendment (a) shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
transferees, successors and assigns and (b) shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia.
     14. Ratification. Except as expressly amended by this First Amendment, all
other terms, conditions and provisions of the Lease are hereby ratified and
confirmed and shall continue in full force and effect.
[signatures appear on the following page]
HOLLAND & KNIGHT LLP

Page 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
to Deed of Lease under seal as of the day and year first hereinabove written.

                  LANDLORD:    
 
                ACP/2300 CORPORATE PARK OWNER, LLC, a
Delaware limited liability company    
 
           
 
  By:   ACP/AEW Woodland Park JV, LLC, a
Delaware limited liability company, its sole
member    
 
           
 
  By:   ACP-BP Woodland Park Investor, LLC, a
Delaware limited liability company, its operating member    
 
           
 
  By:   ACP/Woodland Park Investor, LLC, a
Delaware limited liability company, its manager    
 
           
 
  By:   /s/ Douglas Fleit    
 
           
 
      Name: Douglas Fleit    
 
      Title: Manager    
 
                TENANT:    
 
                K12 INC., a Delaware corporation    
 
           
 
  By:   /s/ John Baule    
 
           
 
      Name: John Baule    
 
      Title: CFO    

HOLLAND & KNIGHT LLP

Page 6



--------------------------------------------------------------------------------



 



EXHIBIT A
FLOOR PLAN OF EXPANSION SPACE
(MAP) [w67208w6720802.gif]

     

  HOLLAND & KNIGHT LLP





--------------------------------------------------------------------------------



 



EXHIBIT B
DECLARATION OF EXPANSION SPACE COMMENCEMENT DATE
     This Declaration of Expansion Space Commencement Date is made as of
                    , 200_, by ACP/2300 CORPORATE PARK OWNER, LLC, a Delaware
limited liability company (“Landlord”), and K12 INC., a Delaware corporation
(“Tenant”), who agree as follows:
     1. Landlord and Tenant entered into that certain First Amendment to Deed of
Lease dated                     , 2006, (the “First Amendment”) in which
Landlord leased to Tenant, and Tenant leased from Landlord, certain premises
described therein and located at 2300 Corporate Park Drive, Herndon, Virginia.
All capitalized terms herein are as defined in the First Amendment.
     2. Pursuant to the First Amendment, Landlord and Tenant agreed to and do
hereby confirm the following matters as of the Expansion Space Commencement
Date:

  a.   the Expansion Space Commencement Date is                    , 200_;    
b.   the Expansion Space Rent Commencement Date is                     , 200_;  
  c.   the Lease Expiration Date is April 30, 2013;     d.   the number of
rentable square feet comprising the Expansion Space is 6,930;     e.   the
number of rentable square feet of office space in the Building is 158,897;    
f.   “Tenant’s E.S. Pro Rata Share (Operating Expenses)” shall be 4.36%; and    
g.   “Tenant’s E.S. Pro Rata Share (Real Estate Taxes)” shall be 4.36%.

     3. Tenant confirms that:
          a. it has accepted possession of the Expansion Space as provided in
the First Amendment;
          b. Landlord has fulfilled all its obligations to be provided to Tenant
as of the date hereof;
          c. the Lease is in full force and effect and has not been modified,
altered, or amended, except, as
follows:                                        ; and
          d. there are no set-offs or credits against Rent, and no security
deposit or prepaid rent has been paid, except as
follows:                           .
[signatures appear on the following page]
HOLLAND & KNIGHT LLP

Page 2



--------------------------------------------------------------------------------



 



     The provisions of this Declaration of Expansion Space Commencement Date
shall inure to the benefit of, or bind, as the case may require, the parties and
their respective successors and assigns, subject to the restrictions on
assignment and subleasing contained in the Lease, and are hereby attached to and
made a part of the Lease.

                  LANDLORD:    
 
                ACP/2300 CORPORATE PARK OWNER, LLC, a
Delaware limited liability company    
 
           
 
  By:   ACP/AEW Woodland Park JV, LLC, a
Delaware limited liability company, its sole
member    
 
           
 
  By:   ACP-BP Woodland Park Investor, LLC, a
Delaware limited liability company, its operating member    
 
           
 
  By:   ACP/Woodland Park Investor, LLC, a    
 
      Delaware limited liability company, its manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                TENANT:    
 
                K12 INC., a Delaware corporation    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           

           

     
 
  HOLLAND & KNIGHT LLP

